
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



SECOND AMENDMENT TO LOAN AGREEMENT


        This Second Amendment to Loan Agreement (this "Amendment") is executed
effective June 13, 2007, by and between THOMAS GROUP, INC., a Delaware
corporation ("Borrower") and JPMORGAN CHASE BANK, N.A., a national banking
association ("Lender").


RECITALS:


        A.    Lender and Borrower executed that certain Credit Agreement dated
December 15, 2006 (the "Original Loan Agreement"), pursuant to which Lender has
provided Borrower certain credit facilities.

        B.    Lender and Borrower executed that certain Amendment to Loan
Agreement dated February 13, 2007 (the "First Amendment"), pursuant to which
Lender and Borrower amended certain provisions of the Loan Agreement. The
Original Loan Agreement, as amended by the First Amendment, is referred to
herein as the "Loan Agreement".

        C.    Lender and Borrower desire to enter into this Amendment to amend
the Loan Agreement to reflect the dissolution of a foreign subsidiary of
Borrower as more particularly set forth herein.


AGREEMENTS:


        In consideration of the premises and the mutual agreements herein set
forth, Borrower and Lender hereby agree as follows:


Article I
Amendments to Loan Agreement


        Section 1.01.    Defined Terms.    Each capitalized term not otherwise
defined herein shall have the meaning assigned to such term in the Loan
Agreement.

        Section 1.02.    Waiver of Certain Deliveries.    Lender hereby waives
(i) delivery of the original executed stock power with respect to Borrower's
equity interest in Thomas Group Hong Kong Limited ("TGHKL"); (ii) delivery of
the original stock certificate of TGHKL representing the shares pledged by
Borrower under the Security Documents as set forth in the First Amendment; and
(iii) any event of default relating to the subject matter of subsections (i) and
(ii) of this Section 1.02 which has occurred prior to the date of this
Amendment. Notwithstanding any provisions in the Loan Agreement to the contrary,
Lender agrees that Borrower is not required to deliver (i) the original executed
stock power with respect to Borrower's equity interest in TGHKL; or (ii) the
original stock certificate of TGHKL representing the shares pledged by Borrower
under the Security Documents as set forth in the First Amendment. The waiver
contained in this Section 1.02 shall apply exclusively to the items referenced
in this Section 1.02 and shall in no way be deemed a waiver of any of the terms
or provisions of, or any of Lender's other rights, powers or remedies under, the
Loan Agreement or any of the other Loan Documents.

        Section 1.03.    Evidence of Dissolution of TGHKL.    Borrower shall
deliver, or cause to be delivered to Lender, on a quarterly basis beginning
July 1, 2007, an officer's certificate of Borrower certifying that (i) Borrower
is diligently pursuing the dissolution of TGHKL under the laws of its
jurisdiction of organization; and (ii) TGHKL has no employees, assets or
liabilities as of the date of such officer's certificate. The requirements of
this Section 1.03 shall terminate on the date that Borrower delivers to Lender
evidence satisfactory to Lender, in Lender's sole discretion, that: (i) TGHKL
has been duly dissolved under the laws of its jurisdiction of organization; and
(ii) TGHKL has no employees, assets or liabilities following such dissolution.

--------------------------------------------------------------------------------




Article II
Conditions Precedent


        Section 2.01.    Conditions Precedent.    This Amendment shall be
effective when Borrower and Lender shall have delivered, or caused to be
delivered, to each other, executed counterparts of this Amendment.


Article III
Ratification, Representations and Warranties


        Section 3.01.    Ratification.    Except as expressly modified by this
Amendment, the terms and provisions of the Loan Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Lender agree that the Loan Agreement, as amended hereby,
and the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms. Nothing herein shall in
any manner diminish, impair or extinguish the Note, any of the indebtedness
evidenced thereby, any of the other Loan Documents.

        Section 3.02.    Representations and Warranties.    Borrower hereby
represents and warrants to Lender that (i) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of Borrower and will not violate any organizational
document of Borrower; (ii) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any other Loan Document are true and
correct on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate to an
earlier date; and (iii) TGHKL has no employees, assets or liabilities of any
kind on and as of the date hereof.


Article IV
Miscellaneous


        Section 4.01.    Survival of Representations and Warranties.    All
representations and warranties made in the Loan Agreement or any other document
or documents relating thereto, including, without limitation, any Loan Document
furnished in connection with this Amendment, shall survive the execution and
delivery of this Amendment and the other Loan Documents.

        Section 4.02.    Reference to Loan Agreement.    Any reference in the
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement, as amended hereby.

        Section 4.03.    Severability.    Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

        Section 4.04.    APPLICABLE LAW.    THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN DALLAS, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

        Section 4.05.    Successors and Assigns.    This Amendment is binding
upon and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender.

        Section 4.06.    Counterparts.    This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

2

--------------------------------------------------------------------------------



        Section 4.07.    RELEASE.    

        (a)   BORROWER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, AND
EACH OF THE GUARANTORS, IF ANY, (COLLECTIVELY AND INDIVIDUALLY, 'BORROWER
PARTIES'), HEREBY FULLY, FINALLY AND COMPLETELY RELEASES AND FOREVER DISCHARGES
LENDER AND ITS RESPECTIVE SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES,
PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS AND
PROPERTIES, PAST, PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY AND INDIVIDUALLY, 'LENDER PARTIES'), OF AND FROM ANY AND
ALL CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES,
DEBTS, LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER,
KNOWN OR UNKNOWN, WHETHER AT LAW, BY STATUTE OR IN EQUITY, IN CONTRACT OR IN
TORT, UNDER STATE OR FEDERAL JURISDICTION, AND WHETHER OR NOT THE ECONOMIC
EFFECTS OF SUCH ALLEGED MATTERS ARISE OR ARE DISCOVERED IN THE FUTURE, WHICH
BORROWER PARTIES HAVE AS OF THE DATE OF THIS AMENDMENT ('BORROWER'S EXECUTION
DATE') OR MAY CLAIM TO HAVE AGAINST LENDER PARTIES (COLLECTIVELY, 'CLAIMS')
ARISING OUT OF OR WITH RESPECT TO: (I) ANY AND ALL TRANSACTIONS RELATING TO THE
LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE THE BORROWER'S EXECUTION DATE,
INCLUDING ANY LOSS, COST OR DAMAGE OF ANY KIND OR CHARACTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING FROM THE ACTS, ACTIONS OR
OMISSIONS OF LENDER PARTIES OCCURRING ON OR BEFORE THE BORROWER'S EXECUTION
DATE, AND (II) ANY ALLEGED BREACH BY LENDER OF ANY AGREEMENT, DUTY OR OBLIGATION
RELATING TO THE LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE THE BORROWER'S
EXECUTION DATE OR ALLEGED DISCRIMINATORY OR PREDATORY ACTIONS OR LENDING BY
LENDER RELATING TO THE LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE THE
BORROWER'S EXECUTION DATE. THE FOREGOING RELEASE ('RELEASE') IS INTENDED TO BE,
AND IS, A FULL, COMPLETE AND GENERAL RELEASE IN FAVOR OF LENDER PARTIES WITH
RESPECT TO ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION AND OTHER MATTERS
DESCRIBED THEREIN, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CLAIMS,
DEMANDS OR CAUSES OF ACTION BASED UPON ALLEGATIONS OF NEGLIGENCE, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, TORTUOUS INTERFERENCE WITH ANY BUSINESS
RELATIONSHIP, AGREEMENT, OR PROSPECT OR OPPORTUNITY, RECKLESSNESS, BREACH OF
DUTY, BREACH BY LENDER OF ANY AGREEMENT, DUTY OR OBLIGATION, BREACH OF FIDUCIARY
DUTY, BREACH OF ANY ALLEGED DUTY OF FAIR DEALING IN GOOD FAITH, OR ANY OTHER
THEORY, CAUSE OF ACTION, OCCURRENCE, MATTER OR THING WHICH MIGHT RESULT IN
LIABILITY UPON LENDER PARTIES ARISING OR OCCURRING ON OR BEFORE THE BORROWER'S
EXECUTION DATE. BORROWER PARTIES UNDERSTAND AND AGREE THAT THE FOREGOING GENERAL
RELEASE IS IN CONSIDERATION FOR THE AGREEMENTS OF LENDER CONTAINED HEREIN AND
THAT THEY WILL RECEIVE NO FURTHER CONSIDERATION FOR SUCH RELEASE. THE PURPOSE OF
THIS RELEASE IS TO RELEASE CLAIMS. NOTHING IN THIS RELEASE IS AN ADMISSION OF
MERIT OR LIABILITY REGARDING ANY CLAIM RELEASED HEREIN.

        (b)   Each of the Borrower Parties represents and warrants to Lender
that it: (i) read this Release and understands all of the terms and conditions
hereof; (ii) agrees to this Release voluntarily with full knowledge of the
significance of this Release and execution hereof, and (iii) has been
represented by its own legal counsel and has been advised by counsel concerning
this Release and the other terms of this Amendment. The Borrower Parties agree
to assume the risk of any and all unknown, unanticipated, or misunderstood
Claims that are released hereby.

3

--------------------------------------------------------------------------------



        (c)   Each of the Borrower Parties represents and warrants to Lender
that it has not assigned or otherwise transferred to any person or to any entity
prior to the execution of this Release any alleged Claims that it has or may
have had against any of the Released Parties.

        (d)   Each of the Borrower Parties represents and warrants to Lender
that as of the Borrower's Execution Date, other than what has been released in
this Release, it is not aware of any events, facts or grounds that provide, or
could provide, the basis for any disputes, Claims, actions, lawsuits,
arbitrations or administrative claims of any sort against any of the Released
Parties.

        (e)   Each of the Borrower Parties represents and warrants to Lender
that: (i) no promise or inducements or other consideration, other than as stated
herein, has been offered or accepted by any of the Borrower Parties in exchange
for the Release; and (ii) the Release is executed without reliance by any of the
Borrower Parties upon any oral statements or representations by any of the
Released Parties or any other party or their representatives.


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02.


THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF, TOGETHER
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Signature Page to Follow]

4

--------------------------------------------------------------------------------



        EXECUTED as of the date first set forth above.

    "LENDER"
 
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ James H. Cunningham

--------------------------------------------------------------------------------

      Name: James H. Cunningham

--------------------------------------------------------------------------------

      Title: Senior Vice President

--------------------------------------------------------------------------------


 
 
"BORROWER"
 
 
THOMAS GROUP, INC.
 
 
By:
/s/ David English

--------------------------------------------------------------------------------

      Name: David English

--------------------------------------------------------------------------------

      Title: Chief Financial Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



SECOND AMENDMENT TO LOAN AGREEMENT
RECITALS
AGREEMENTS
Article I Amendments to Loan Agreement
Article II Conditions Precedent
Article III Ratification, Representations and Warranties
Article IV Miscellaneous
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02 .
